IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-73,444-01


JUAN A. VELAZQUEZ, Relator

v.

 175th JUDICIAL DISTRICT COURT, Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 2009-CR-8502

FROM BEXAR COUNTY



 Per curiam.

O R D E R


	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed motion to dismiss his appointed counsel
in the 175th Judicial District Court of Bexar County on December 4, 2009, but that the trial court has
not addressed or ruled on the motion.  
	Relator filed an original petition for writ of mandamus in the Fourth District Court of
Appeals, seeking to compel the trial court to rule on his pro se pre-trial motions.  On January 6,
2010, the Court of Appeals denied leave to file, noting that Relator had not made a sufficient
showing that his motion to dismiss court-appointed counsel was a properly filed motion that had
awaited disposition for an unreasonable amount of time.  In Re Juan A. Velazquez, No. 04-09-00797-CR (Tex. App. - San Antonio, January 6, 2010). 
	 In these circumstances, additional facts are needed.  The respondent, the judge of the 175th
Judicial District Court of Bexar County, is ordered to file a response with this Court stating whether
Relator's motion to dismiss his appointed counsel was properly filed, and if so, whether the trial
court has made a ruling on such motion, and the date of that ruling.  This application for leave to file
a writ of mandamus will be held in abeyance until the respondent has submitted the appropriate
response.  Such response shall be submitted within 30 days of the date of this order.

Filed: March 3, 2010
Do not publish